Citation Nr: 0510347	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  99-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung disability, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, to include Vietnam service from August 1969 to 
August 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a May 1999 decision that, inter alia, denied 
service connection for a lung condition, claimed as due to 
Agent Orange exposure.  The veteran filed a notice of 
disagreement (NOD) in June 1999, and the RO issued a 
statement of the case (SOC) later that same month.  The RO 
received the veteran's substantive appeal in August 1999.

In an August 2000 rating decision, the RO granted a 100 
percent rating for PTSD, effective February 25, 1999 (the 
date of the claim for increase).  As there has been a full 
grant of benefits with regards to this issue, for which an 
appeal had previously been perfected, this matter is no 
longer before the Board.

In correspondence received in April 2001, the veteran 
withdrew from appeal the claims for increased ratings for 
malaria and left knee scar, for which appeals also had 
previously been perfected.  The veteran canceled his hearing 
before a Veterans Law Judge at the RO that was scheduled for 
July 19, 2001.

In October 2001, the Board reviewed the procedural history of 
the appeal, and noted that the issues then before the Board 
were limited to service connection for peripheral neuropathy 
of the upper and of the lower extremities, and service 
connection for a lung condition-each claimed as due to 
exposure to herbicides.  In an October 2001 decision, the 
Board granted service connection for peripheral neuropathy of 
the lower extremities and remanded the other two issues to 
the RO.  In an August 2002 rating decision, the RO granted 
service connection for peripheral neuropathy of the right and 
of the left upper extremities and assigned each a 20 percent 
evaluation under Diagnostic Code 8513, effective February 25, 
1999 (the date of claim).  The RO's grant of service 
connection for peripheral neuropathy of the right and of the 
left upper extremities resolved those matters, and the record 
reflects no disagreement with either the initial ratings or 
the effective date assigned.
The RO continued denial of the claim for service connection 
for a lung condition, the only issue remaining on appeal (as 
reflected in the July 2003 and September 2003 supplemental 
SOCs (SSOCs)).

In January 2004, the RO remanded the matter to the RO for 
additional development.  After accomplishing the requested 
action, the RO continued denial of the claim for service 
connection for a lung condition (as reflect in a November 
2004 SSOC). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran service in Vietnam during the Vietnam era.  

3.  Although there is evidence of a lung mass, there is no 
diagnosed respiratory cancer; hence, the veteran is not 
entitled to a presumption of service connection for any lung 
disability due to exposure to Agent Orange during service. 

4.  There is otherwise no competent evidence or opinion 
establishing that any current lung disability is medically 
related to service, to include as due to presumed in-service 
Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for a lung disability, to 
include as due to Agent Orange exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the June 1999 SOC, the July 2003, September 2003, and 
November 2004 SSOCs, and the January 2002, May 2002, and 
January 2004 letters, the RO notified the veteran of the 
legal criteria governing the claim (to include the three 
criteria for establishing service connection), the evidence 
that has been considered in connection with the appeal, and 
the bases for the denial of the claim for service connection 
for a lung disability.  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's January 2002 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claim in May 1999, the 
VCAA was not then in effect.  Following enactment of the 
VCAA, the RO issued to the veteran the January 2002 letter, 
notifying him of the VCAA duties to notify and assist, 
setting forth the criteria for service connection, and 
soliciting information and evidence from the veteran.  The 
letter was provided to the veteran several months before the 
July 2003 SSOC, and the RO afforded the veteran well over a 
one-year period for response to such a notice letter.  See 
38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claim remaining on appeal.  
As indicated below, the RO has obtained copies of the 
veteran's outpatient treatment records, and has arranged for 
the veteran to undergo VA examinations in connection with the 
issue on appeal, the reports of which are of record.  The 
veteran also has been given opportunities to submit and/or 
identify evidence to support his claim.  In correspondence 
received in January 2004, the veteran indicated that he had 
no more medical evidence to submit.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim remaining on appeal. 



II.  Factual Background

The veteran's DD Form 214 indicates that he served in Vietnam 
from August 20, 1969, to August 19, 1970.

Service medical records reflect no complaints, findings, or 
diagnosis of any lung disability.

During a March 1993 VA examination for possible exposure to 
toxic chemicals, the veteran reported that he smoked eight or 
nine cigars a day, but that he did not inhale.  The veteran 
reported a non-productive cough and shortness of breath, 
described as a desire to take a deeper breath and to get more 
air in, not as panting.

Chest x-rays taken in December 1994 revealed chronic changes 
or plaque-like atelectasis in the right lung base.

Chest x-rays taken in June 1996 revealed a mass present in 
the right paratracheal area just inferior to the right 
sternoclavicular joint, which was interpreted as possibly 
representing a large calcified lymph node, although a 
neoplastic process could not be ruled out.

VA outpatient records, dated in August 1997, reflect that the 
veteran fractured his left ribs.  Examination also revealed 
abrasion; lungs, bilaterally, were clear to auscultation.  
Chest x-rays revealed large calcified epibronchial nodes and 
a small-calcified nodule in the periphery of the right lung, 
all of which was deemed to represent a Ghon complex, thought 
to be of no clinical significance at the time.  Records 
reflect treatment for chest pain in September 1997.

The veteran underwent a VA examination for the Agent Orange 
registry in February 1999.  The veteran then reported that, 
in service, he was not involved in the handling or spraying 
of Agent Orange, but that he was in areas that were recently 
sprayed, and was exposed to food and drink that could have 
been contaminated with Agent Orange.  Chest x-rays conducted 
in association with the examination revealed an enlarging, 
partially calcified, epibronchial node on the right; 
malignancy could not be ruled out.

Chest x-rays taken in February 2000 revealed incidental, 
calcified lymph nodes in the azygos region due to old 
granulomatous disease; no active chest disease was found.

VA hospital records show that the veteran was treated for 
atypical chest pain in August 2000.  

VA outpatient treatment records, dated in December 2001, 
reflect an assessment of chronic obstructive pulmonary 
disease.

Chest x-rays taken in February 2002 revealed evidence of a 
large calcified node in the right paratracheal region, 
unchanged, and chronic changes in the right lung base.

The report of a March 2002 VA examination notes a medical 
history to include a mass of the left lung with a calcified 
paratracheal node.  The examiner diagnosed the veteran with 
severe chronic obstructive pulmonary disease with calcified 
paratracheal node. 

The veteran underwent a VA examination in June 2002.  A 
medical history of a lung condition, or severe obstructive 
airways disease, was noted.  The examiner noted that 
pulmonary function tests were abnormal, but the veteran 
denied known history of any pulmonary disorders, procedures, 
or symptoms.  He reportedly smoked approximately five 
cigarettes [sic] daily, but denied any other known exposure 
to excessive dust, fumes, smoke, or asbestos.  He denied 
chronic cough, hemoptysis, significant exertional dyspnea, or 
asthmatic wheezing.  He had no history of inhalation therapy, 
intermittent positive pressure ventilation, or home oxygen 
therapy.  There was no history of bronchoscopy, thoracotomy, 
or thoracentesis; and no known history of bronchial asthma, 
pneumonia, pleurisy, pulmonary tuberculosis, or any other 
pulmonary disorder.  The examiner noted recent pulmonary 
function studies showing severe obstructive airways disease, 
but found no present clinical evidence of any pulmonary 
disorder.

During an October 2002 VA examination, the veteran denied a 
chronic cough except for mild non-productive cough for 
approximately ten to fifteen minutes, approximately three 
times weekly and without known precipitating factors.  The 
veteran reported a history of occasional mild 
hyperventilation, but there was no significant exertional 
dyspnea.  He smoked approximately five cigarettes [sic] 
daily.  Reportedly, the veteran could ambulate at least three 
or four average blocks at average speed without shortness of 
breath.  He denied asthmatic wheezing; his other symptoms 
were essentially unchanged from previous examination.  The 
examiner opined that it was conceivable that the veteran had 
mild chronic bronchitis due to smoking, but there was no 
definite clinical evidence of any active pulmonary disorder 
at present such as chronic obstructive pulmonary disease.  
The examiner requested repeat pulmonary function tests; such 
tests were suggestive of minimal obstructive airway disease 
and possible restrictive pulmonary disease.  Thereafter, the 
examiner opined that the veteran had mild chronic bronchitis. 

VA progress notes, dated in November 2002, reflect that the 
veteran was treated for chest pain.  Chest x-ray revealed 
infiltrate of the right cardiophrenic angle, question of 
atelectasis; and density of the right paratracheal region, 
question of adenopathy.  Further evaluation with computed 
tomography was recommended.

Chest x-rays taken in October 2003 show a prominent right 
paratracheal mass with flakes of calcifications, suggestive 
of calcified mediastinal nodes; confirmation by computed 
tomography was recommended.  No acute infiltrate or pleural 
effusion were seen.

The veteran underwent a VA examination in March 2004; the 
examiner noted that the veteran's claims file was not 
available for review at that time.  The veteran denied cough 
or sputum and claimed he had no wheezes.  He was able to walk 
about 60 feet without being short of breath.  As regards to 
smoking history, he was not a cigarette smoker and never had 
been; he did smoke about five cigars a day for the past six 
years.  Examination revealed no residuals of pulmonary 
embolism, no respiratory failure, and no evidence of chronic 
pulmonary thromboembolism.  There was no restriction of chest 
excursion or dyspnea on minimal exertion.   Pulmonary 
function testing indicated airway obstruction.  The veteran's 
effort was erratic, making it impossible to adequately 
evaluate the flow volume loops.

The examiner also noted the suspicion for malignant disease 
based on a lung shadow, which was under investigation.  A 
February 2004 computed tomography scan of the lung parenchyma 
windows showed a small density just lateral to the right 
hilum, slightly below the carina, which appeared to be a 
noncalcified mass of approximately half a centimeter.  
Previous computed tomography scan of the thorax had not 
identified a mass in that area; hence, a new growth, such as 
a carcinoma, had to be ruled out.  The physician recommended 
a repeat computed tomography scan of the chest, with special 
cuts of the area of concern.  Small calcifications were also 
noted scattered throughout the lung fields, but especially in 
the right apex.  These calcifications were thought most 
likely secondary to old granulomatous process.

A March 2004 computed tomography scan showed a tiny calcific 
nodule in the right upper lobe, anterior and at the level of 
the innominate vein, which was benign by definition.  No 
other nodules, masses, or infiltrates were noted.  There were 
some prominent calcified lymph nodes in the retrocaval 
paratracheal region, consistent with healed primary complex.  
The great vessels appeared normal.  Additional testing 
detected no active pulmonary disease.

Chest x-rays taken in April 2004 show a widening of the 
superior mediastinum with calcifications in the soft tissue 
mass at the right paratracheal region, suggestive of 
calcified mediastinal node, unchanged from previous 
examination.  Multiple calcified granulomas were observed.

A June 2004 computed tomography scan showed no changes from 
the March 2004 study.

A June 2004 VA pulmonary consultation report reflects that 
the veteran then denied cough, hemoptysis, weight loss, bowel 
or bladder problems, chest pain, or shortness of breath.  
Reportedly, he smoked cigars everyday.  The veteran was 
assessed with right lung nodule, half a centimeter in size, 
calcified; no change from previous computed tomography scan.  
He was discharged from the VA pulmonary clinic, with no 
further workup deemed necessary.

In a September 2004 addendum report, a VA physician reviewed 
the veteran's claims file, including the March 2004 VA 
examination report, and concurred that a definitive diagnosis 
(both clinically and for rating purposes) needed to be 
established relating to the right paratracheal lesion; the 
physician opined that this would probably require 
mediastinotomy or even thoracotomy for biopsy.  The physician 
opined that, if the lesion was found to be malignant, it was 
as likely as not related to herbicide exposure.  Another VA 
physician then noted that the veteran's pulmonary nodule was 
apparently felt to be benign, and that the VA pulmonary 
clinic felt that no further workup was indicated. 

III.  Legal Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of  38 C.F.R. § 3.307(d) 
are also satisfied:  chloracne or other acne form diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).  Thus, a presumption of service 
connection arises for a Vietnam era veteran (presumed exposed 
to herbicides, including Agent Orange) who later develops one 
of the conditions listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303. 

Considering the evidence of record in light of the above-
noted criteria, the Board finds that service connection for 
any current lung disability, to include as due to Agent 
Orange exposure, is not warranted.

Initially, the Board acknowledges that the veteran is shown 
to have a lung mass, and that the exact nature of that mass 
has been called into question.  What is clear, however, is 
that the veteran has not been diagnosed with any respiratory 
cancer.  Thus, notwithstanding the fact that he served in 
Vietnam during the Vietnam era and is presumed to have had 
Agent Orange exposure, service connection for lung cancer, on 
a presumptive basis, is not warranted. 

A review of the service and post-service medical records 
reflects that since the 1990's, medical evidence has revealed 
a lung mass, suspected to be malignant.  Pursuant to the 
Board's remands in October 2001 and January 2004, the RO 
scheduled the veteran for additional VA examination and 
opinion, chest x-rays, and computed tomography scans to 
determine the likely nature and etiology of the veteran's 
lung mass and of any lung disability.  As indicated above, 
however, the lung mass has been interpreted as being benign-
most recently, in connection with a June 2004 computed 
tomography.  Thus, although a VA physician opined, in a 
September 2004 addendum, that, if found to be malignant, the 
veteran's pulmonary module is as likely as not related to 
herbicide exposure, here, the lung mass has consistently been 
interpreted as benign, and the record presents no reasonable 
basis for any further diagnostic procedures, to include the 
invasive procedures suggested by the VA physician noted 
above.  As indicated above, the VA pulmonary clinic has 
concluded that no further workup is necessary.  Thus, the 
veteran's lung mass has been interpreted as benign, he has 
not been diagnosed with respiratory cancer, and the veteran 
has neither presented nor alluded to the existence of any 
medical evidence that establishes otherwise.  

The Board also finds that the record presents no basis for a 
grant of service connection for any other pulmonary or 
respiratory disability.  As indicated above, the veteran's 
service medical records reflect no findings of any lung 
disability, and there is no evidence of any lung disability 
for many years thereafter.  Post-service medical records 
reflect findings of chronic obstructive pulmonary disease in 
December 2001 and March 2002.  However, there is no competent 
evidence of a nexus between any such condition, first 
diagnosed many years post-service, and the veteran's military 
service.  More recently, mild chronic bronchitis has been 
assessed, and an October 2002 VA examiner opined that it was 
conceivable that such condition was likely due to smoking; 
however, there is no evidence or allegation that such 
condition is medically related to service.  [In any event, 
the Board notes, parenthetically, that service connection is 
prohibited for disability or death resulting from disease or 
injury attributable to the use of tobacco products during the 
veteran's active service.  See 38 U.S.C.A. § 1103(a) (West 
2002).]

Thus, while the veteran continues to attribute his current 
lung mass and other pulmonary problems to in-service Agent 
Orange exposure, the Board finds that there the record 
presents no reasonable basis for concluding that any such 
problems are medically  related to service.  Moreover, while 
the Board does not doubt the sincerity of the veteran's 
beliefs, as a layperson without the appropriate expertise, he 
is not competent to provide a probative opinion on a medical 
matter-to include the etiology of current lung disability-
on the basis of his assertions, alone.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen, 10 Vet. 
App. at 186 ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

For all the foregoing reasons, the claim for service 
connection for a lung disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
competent evidence simply does not support the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a lung disability, to include as due 
to Agent Orange exposure, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


